 1   ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Suite 600
 3   Las Vegas, Nevada 89135
 4
     Telephone: (702) 792-3773
     Facsimile: (702) 792-9002
 5   Email: swanise@gtlaw.com

 6   CHRISTOPHER J. NEUMANN, ESQ.
     Admitted Pro Hac Vice
 7   MATTHEW L. CROCKETT, ESQ.
     Admitted Pro Hac Vice
 8   GREENBERG TRAURIG, LLP
     1144 15th Street, Suite 3300
 9   Denver, Colorado 80202
     Telephone: (303) 572-6500
10   Email: neumannc@gtlaw.com
11           crockettm@gtlaw.com

12   Counsel for Defendants
13                      IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF NEVADA
15   REECE FREEMAN; BRITTANY
     FREEMAN,                                          CASE NO. 2:19-cv-01572-RFB-BNW
16

17
                                 Plaintiff,            STIPULATION TO EXTEND TIME
                                                       FOR DEFENDANTS TO FILE
18          v.                                         RESPONSE TO PLAINTIFFS’
19
                                                       MOTION TO CONSOLIDATE
     C. R. BARD, INC.; BARD PERIPHERAL
     VASCULAR, INCORPORATED,
20                                                     (FIRST REQUEST)
21                                Defendants.

22

23         Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”
24   or “Defendants”) and Plaintiffs Reece and Brittany Freeman (“Plaintiffs”), by and through
25   their undersigned counsel of record, pursuant to LR IA 6-2, and hereby stipulate that the time
26   within which the Defendants have to file and serve a responsive pleading to Plaintiffs’
27   Motion to Consolidate for Trial, Dkt. 19, is extended to December 9, 2019, and the time
28   within which the Plaintiffs have to file and serve their reply is extended to December 16,

                                                 -1-
 1   2019. This Stipulation is entered into as a result of the Defendants’ counsel having
 2   scheduling conflicts which necessitate the request for additional time to prepare and file said
 3   Response.
 4          IT IS SO STIPULATED.
 5          Dated this 3rd day of December 2019.
 6
            WETHERALL GROUP, LTD.                              GREENBERG TRAURIG, LLP
 7

 8    By:    /s/ Peter C. Wetherall                 By:        /s/ Eric W. Swanis
 9          PETER C. WETHERALL, ESQ.                       ERIC W. SWANIS, ESQ.
            Nevada Bar No. 4414                            Nevada Bar No. 6840
10          pwetherall@wetherallgroup.com                  swanise@gtlaw.com
            9345 W. Sunset Road, Suite 100                 10845 Griffith Peak Drive, Suite 600
11
            Las Vegas, Nevada 89148                        Las Vegas, Nevada 89135
12          Telephone: (702) 838-8500
            Facsimile: (702) 837-5081                      CHRISTOPHER J. NEUMANN, ESQ.
13                                                         neumannc@gtlaw.com
14          Counsel for Plaintiffs                         MATTHEW L. CROCKETT, ESQ.
                                                           crockettm@gtlaw.com
15                                                         GREENBERG TRAURIG, LLP
                                                           1144 15th Street, Suite 3300
16                                                         Denver, Colorado 80202
17                                                         Telephone: (303) 572-6500

18                                                         Counsel for Defendants
19

20
                                                        IT IS SO ORDERED.
21

22                                                  ______________________________
                                               ________________________________
                                                    Brenda
                                               RICHARD   F. Weksler
                                                            BOULWARE, II
23
                                                    United
                                               UNITED      States DISTRICT
                                                       STATES     Magistrate Judge
                                                                              JUDGE
24
                                               DATED this 5th day of December, 2019.
                                                        Dated this ____ day of December 2019.
25

26

27

28

                                                  -2-
 1
                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 3, 2019, I caused the foregoing document to be
 3
     electronically filed with the Clerk of the Court using the CM/ECF system, which will send
 4
     notification of such filing to the CM/ECF participants registered to receive such service.
 5

 6
                                                  /s/ Evelyn Escobar-Gaddi
 7                                            An employee of GREENBERG TRAURIG, LLP
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -3-
